DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims foreign priority from Japanese Document No. 2019-019373 filed February 6, 2019.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on March 25, 2022 in which Claim 20 is cancelled, Claim 1 is amended to change the scope and breadth of the claim, and new Claim 21 is added.  Claims 1-19 and 21 are pending in the instant application; Claims 4-6 and 8-19 are withdrawn from consideration as being drawn to non-elected inventions. Claims 1-3, 7 and 21 will be examined on the merits herein.

Rejections Withdrawn
Applicant’s arguments, see page 1, line 21 to page 2, line 21 of the REMARKS, filed March 25, 2022, with respect to Claims 1-3 and 7  have been fully considered and are persuasive. The rejection of Claims 1-3 and 7 under 35 U.S.C. 103 as being unpatentable over Dodd (US Patent No. 9,222,222 B2) has been withdrawn in view of the amendment of Claim 1 in Applicants Response dated March 25, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al (US Publication No. 2021/0198455 A1, provided with the attached PTO-892).
Applicants claim a dried cellulose fibers comprising: cellulose fibers having an average fiber diameter of 0.1 μm or more and 20 μm or less and having a hemicellulose content of 5% or less in constituent sugar components, and 10% by mass or less of water.
The Miyoshi et al US publication discloses a cellulose resin formulation comprising cellulose fibers and cellulose whiskers (see paragraph no. [0090]). The cellulose is prepared starting with hydrolysis which removes hemicellulose (see paragraph no. [0282]).  This removal of hemicellulose by hydrolysis embraces the currently claimed cellulose fibers having a hemicellulose content of 5% or less in constituent sugar components.  The cellulose comprising the cellulose particles includes crystalline cellulose.  It may be any crystalline type, including type I (see paragraph no. [0286]). The fiber diameter of the cellulose fibers may be up to 500 nm (i.e., 0.5 μm), overlapping with the recited range (see paragraph no. [0307]). They exemplify one with diameter of 100 nm (see Table A1, product CF-B). The product comprising the fibers is dried with suggested max water amounts, preferably a water content no greater than 5 mass % (see paragraph no. [0364]), which embraces the 10% by mass or less of water recited in current Claim 1. 
 The currently claimed dried cellulose fibers differ from the dried cellulose fibers disclosed in the Miyoshi et al US publication by specifying a hemicellulose content of 5% or less.  However, the removal of hemicellulose by hydrolysis disclosed in the Miyoshi et al publication embraces the currently claimed hemicellulose content of 5% or less in constituent sugar components as recited in current Claim 1.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims is that the reference expressly teaches that hemicellulose is an impurity, so in the absence of unexpected results, it would be obvious to minimize it through known purification methods.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants invention having the Miyoshi et al US publication before him to obtained dried cellulose fibers having a hemicellulose content of 5% or less in constituent sugar components in view of their closely related structures and the resulting expectation of hydrolysis being effective in removing the hemicellulose as disclosed in the Miyoshi et al US publication.
Response to Arguments
Applicant’s arguments with respect to Claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 3, 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al (US Publication No. 2021/0198455 A1, provided with the attached PTO-892) as applied to Claims 1 and 2 above, and further in view of Fry et al (US Publication No. 2005/0247236) and Murray (US Patent No. 4,503,117).
	Applicants claim a dried cellulose fibers according to claim 1, wherein the cellulose fibers have a viscosity average molecular weight of 100,000 or more.
The information disclosed in the Miyoshi et al US publication in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed dried cellulose fibers differ from the information disclosed in the Miyoshi et al US publication by claiming that the cellulose fibers have a viscosity average molecular weight of 100,000 or more.
	The Fry et al US publication discloses that viscosity average molecular weight for cellulose fibers typically falls between the weight average molecular weight (Mw) and number average molecular weight (Mn), but does not specifically disclose the Mw and Mn values referred to.
	The Murray patent discloses cellulose fibers used to prepare paper-polymer product wherein the weight average molecular weight (Mw) is at least 100,000 and a number average molecular weight (Mn) having a preferred value of at least 100,000.  The Mw and Mn values in the Murray patent suggest a viscosity average molecular weight for cellulose fibers being at least 100,000, which embraces the viscosity average molecular weight recited in current Claims 3 and 7 and further suggests the viscosity average molecular weight of 200,000 or more recited in current Claim 21.
One of ordinary skill in this art would be motivated to combine the teaching of the Miyoshi et al US publication with the teaching of the Fry et al US publication and Murray patent to reject the current claims since each of the references disclose preparation of cellulose fibers.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the cellulose fiber disclosed in the Miyoshi et al publication with a cellulose fibers having a viscosity average molecular weight for cellulose fibers of at least 100,000 in view of the recognition in the art, as evidenced by the Fry et al US publication and Murray patent, that cellulose fibers having such viscosity average molecular weight would be effective in properties to improve paper-polymer products.

References Showing the State of the Art
	The JP-2013133363-A and JP2012224960-A , which are referred to in the GLOBAL DOSSIER, are cited to further show the state of the art.
	
Summary
	No claim has been allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623